571 S.E.2d 586 (2002)
Douglas Jeffrey LANDRY, Employee,
v.
US AIRWAYS, INC., Employer, RSKCO, Carrier.
No. 278A02.
Supreme Court of North Carolina.
November 22, 2002.
Law Offices of George W. Lennon, by George W. Lennon and Michael W. Ballance, Raleigh, for plaintiff-appellee.
*587 Brooks, Stevens & Pope, P.A., by Michael C. Sigmon and Matthew P. Blake, Cary, for defendant-appellants.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed.
REVERSED.